FILED
                                                           JUL 03 2017
 1                         NOT FOR PUBLICATION
                                                       SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
 2                                                       OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )      BAP No. CC-16-1343-LTaKu
                                   )
 6   BRUCE DWAIN COPELAND, DBA     )      Bk. No. 2:05-bk-11844-ER
     Copeland & Company, DBA       )
 7   Copeland Enterprises, DBA     )
     West American Construction,   )
 8                                 )
                    Debtor.        )
 9   ______________________________)
                                   )
10   BRUCE DWAIN COPELAND,         )
                                   )
11                  Appellant,     )
                                   )
12   v.                            )      M E M O R A N D U M*
                                   )
13   LEVENE, NEALE, BENDER, YOO & )
     BRILL, LLP; DAVID B.          )
14   GOLUBCHIK, Esq.; TODD M.      )
     ARNOLD, Esq.; TIMOTHY J. YOO, )
15   Chapter 7 Trustee,            )
                                   )
16                  Appellees.     )
     ______________________________)
17
                Submitted Without Argument on June 22, 2017
18
                              Filed - July 3, 2017
19
              Appeal from the United States Bankruptcy Court
20                for the Central District of California
21        Honorable Ernest M. Robles, Bankruptcy Judge, Presiding
                         _________________________
22
     Appearances:     Appellant Bruce D. Copeland, pro se on brief;
23                    Edith R. Matthai and Marta A. Alcumbrac of Robie &
                      Matthai on brief for Appellees.
24                         _________________________
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1   Before: LAFFERTY, TAYLOR, and KURTZ, Bankruptcy Judges.
 2
 3                              INTRODUCTION
 4        Chapter 71 debtor Bruce Copeland appeals the bankruptcy
 5   court’s denial of his motion to reopen his bankruptcy case; he
 6   sought reopening to pursue litigation against his former counsel
 7   for allegedly forging Copeland’s signature on a declaration in
 8   support of a fee application.    Copeland’s claims based on the
 9   alleged forgery, however, had previously been dismissed by a
10   state court, two federal district courts, and the bankruptcy
11   court.   Accordingly, the bankruptcy court denied the motion to
12   reopen as futile.   We AFFIRM.
13                                    FACTS
14        Copeland filed a chapter 11 petition in January 2005; the
15   case was converted to chapter 7.    Copeland received a discharge,
16   and the case was closed in February 2011.
17        During the chapter 11, Copeland was represented by Appellees
18   David Golubchik and Todd Arnold and their law firm, Appellee
19   Levene, Neale, Bender, Yoo & Brill, LLP (“LNBYB”).2   On
20   October 27, 2006, shortly after the case was converted, LNBYB
21   filed its first and final application for compensation.    Among
22   the documents filed in support of the fee application was the
23   declaration of Bruce Copeland filed November 17, 2006 (the
24
          1
            Unless specified otherwise, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
26        2
            At the time the case was converted, Appellee Timothy Yoo
27   was an attorney with Robinson, Diamant & Wolkowitz (“RDW”) and
     was appointed as chapter 7 trustee. RDW merged with LNBYB on
28   January 1, 2010.

                                       -2-
 1   “11/17/06 Declaration”).3   Copeland did not object to the fee
 2   application, and the bankruptcy court approved it on August 17,
 3   2007.
 4        In October 2011, Copeland filed a cross-complaint against
 5   LNBYB, Golubchik, and others in a state court lawsuit that had
 6   been filed by a creditor against Copeland and others.    That
 7   cross-complaint included an allegation that LNBYB had forged
 8   Copeland’s signature on the 11/17/06 Declaration and sought
 9   relief for that conduct under various theories, including
10   forgery.    In May 2012 the state court entered judgment in favor
11   of LNBYB and Golubchik on Copeland’s cross-claims; Copeland did
12   not appeal.
13        Thereafter, in 2012, Copeland sued LNBYB and others in the
14   United States District Court for the District of Oklahoma, again
15   alleging that LNBYB had forged Copeland’s signature on the
16   11/17/06 Declaration.    That complaint was dismissed on LNBYB’s
17   motion.    Copeland did not appeal.
18        In 2014, Copeland again sued LNBYB and others, this time in
19   the United States District Court for the Central District of
20   California, again alleging that LNBYB had forged his signature on
21   the 11/17/06 Declaration.    In October 2014, that complaint was
22   dismissed on LNBYB’s motion, and again, Copeland did not appeal.
23        On July 1, 2015, Copeland filed an adversary proceeding in
24
25        3
            By order of December 27, 2016, a BAP motions judge waived
26   the requirement for Appellant to file excerpts of the record. We
     have therefore exercised our discretion to examine the bankruptcy
27   court’s docket and imaged papers in Case No. 05-11844-ER and
     related adversary proceedings. Woods & Erickson, LLP v. Leonard
28   (In re AVI, Inc.), 389 B.R. 721, 725 n.2 (9th Cir. BAP 2008).

                                      -3-
 1   the bankruptcy court against Appellees and others seeking relief
 2   under various state law theories, including forgery, based in
 3   part on the same forgery allegations against LNBYB and Golubchik
 4   that were asserted in the prior lawsuits.4    The bankruptcy court
 5   dismissed Copeland’s claims against Appellees with prejudice on
 6   the grounds that Copeland’s claims were barred by the statute of
 7   limitations and claim preclusion.     The bankruptcy court also
 8   denied Copeland’s motion for reconsideration.     Again, Copeland
 9   did not appeal.
10        On September 15, 2016, Copeland filed a second motion to
11   reopen, again alleging that his former counsel had forged
12   Copeland’s signature to the 11/17/06 Declaration.     Copeland did
13   not specify what action he intended to take if the case was
14   reopened.   The motion stated in relevant part:
15        Copeland discovered David Golubchik and the Law Office
          Levine, Neale, Bender, Rankin & Brill forged his
16        signature to an affidavit to obtain payment from the
          Bankruptcy Court.
17
          Copeland believes the forgery committed by his attorney
18        on the affidavit submitted to the court is “good cause”
          to re-open the bankruptcy proceedings [sic] that was
19        previously closed.
20   (emphasis in original).   Appellees filed an opposition.    The
21   bankruptcy court found the matter suitable for submission without
22   oral argument and denied the motion to reopen without a hearing
23
          4
24          At the time Copeland filed this adversary proceeding, the
     bankruptcy case was closed, but a motion to reopen was pending.
25   Copeland filed that motion in February 2013 for purposes of
26   avoiding a judgment lien that he contended was procured by fraud,
     i.e., for reasons that appeared to be unrelated to the forgery
27   allegation. For reasons that are not clear from the record,
     approximately three years passed before the bankruptcy court
28   denied Copeland’s first motion to reopen in February 2016.

                                     -4-
 1   on October 13, 2016.   The bankruptcy court found that because it
 2   had dismissed with prejudice Copeland’s claims based on his
 3   forgery allegations, there was no legal basis upon which the
 4   court could grant relief to Copeland.      As a result, reopening the
 5   case to allow Copeland to pursue those claims would be futile.
 6   Copeland timely appealed.
 7                               JURISDICTION
 8        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 9   §§ 1334 and 157(b)(2)(A).   We have jurisdiction under 28 U.S.C.
10   § 158.
11                                  ISSUE
12        Did the bankruptcy court abuse its discretion in denying
13   Copeland’s motion to reopen?
14                            STANDARD OF REVIEW
15        The denial of a motion to reopen a bankruptcy case is
16   reviewed for abuse of discretion.     Staffer v. Predovich
17   (In re Staffer), 306 F.3d 967, 971 (9th Cir. 2002).     A bankruptcy
18   court abused its discretion if it applied the wrong legal
19   standard or its findings were illogical, implausible or without
20   support in the record.   TrafficSchool.com, Inc. v. Edriver Inc.,
21   653 F.3d 820, 832 (9th Cir. 2011).
22                                DISCUSSION
23   A.   Preliminary Matter: Appellant’s “Objection to the Altering
24        of the Record and the Removal of Exhibits attached to be
25        Reviewed by the Appellate Court”
26        On June 2, 2017, Copeland filed the above-referenced
27   document with the BAP Clerk.   Copeland alleges in the objection
28   that an “exhibit of his signature being forged” was attached to

                                     -5-
 1   his “original” notice of appeal but thereafter completely removed
 2   from the record.    The notice of appeal appearing on the BAP
 3   docket, however, is identical to the notice of appeal filed in
 4   the bankruptcy court; thus, there is no indication that the
 5   notice of appeal was altered.    In any event, the Panel has access
 6   to the referenced document (the 11/17/06 Declaration) from the
 7   bankruptcy court docket.
 8        Next, Copeland contends that an exhibit attached to his
 9   reply brief was altered.    That exhibit is a copy of a document
10   filed in the bankruptcy court on September 2, 2015, Plaintiff’s
11   Opposition to Defendant Levene, Arnold[,] Golubchik, and Yoo’s
12   Motion [to] Dismiss (the “Opposition”), which, as originally
13   filed, included 13 supporting exhibits.    The Opposition, as
14   attached to Copeland’s reply brief as Exhibit 2, includes only
15   its first two exhibits.    Based on the omission of 11 exhibits,
16   Copeland alleges that someone in the BAP Clerk’s office tampered
17   with his filings.
18        There is no evidence of any tampering; rather, it appears
19   that Copeland inadvertently omitted the 11 exhibits.    The
20   confusion may stem from the fact that Copeland attached the
21   Opposition (including the first two exhibits) as Exhibit 2 to his
22   reply brief.    He then attached a copy of his “Request for
23   Electronic Notice” filed in the bankruptcy court on September 24,
24   2015 as Exhibit 3 to the reply brief.    Exhibit 3 to the original
25   Opposition is the case docket for adversary proceeding
26   no. 15-01505.    Thus, at first glance it appears that Exhibit 3
27   has been replaced, but the issue seems to be the result of an
28   inadvertent error by the filer.

                                       -6-
 1          Copeland also notes that he is unable to retrieve most of
 2   the purportedly missing documents from the bankruptcy court
 3   dockets.    Those documents were filed before the advent of
 4   electronic filing in the Bankruptcy Court for the Central
 5   District of California.     At that time most documents were not
 6   scanned, so they are not now available from the bankruptcy court
 7   dockets, but those documents would likely be available upon
 8   request to the Federal Records Center.
 9          However, to the extent necessary for its review, the Panel
10   has accessed the original Opposition and its exhibits directly
11   from the docket in adversary proceeding no. 15-01351.     Therefore,
12   Copeland is not prejudiced by any omission in the exhibits filed
13   with the BAP.    To the extent Copeland requests relief in his
14   objection, that relief is DENIED.
15   B.     Merits
16          A bankruptcy court may reopen a closed bankruptcy case “to
17   administer assets, to accord relief to the debtor, or for other
18   cause.”    § 350.   Reopening a closed bankruptcy case “is a
19   ministerial act that functions primarily to enable the file to be
20   managed by the [bankruptcy court] clerk as an active matter and
21   that, by itself, lacks independent legal significance and
22   determines nothing with respect to the merits of the case.”      Menk
23   v. LaPaglia (In Re Menk), 241 B.R. 896, 913 (9th Cir. BAP 1999).
24          Ordinarily, it is inappropriate to consider the merits of an
25   underlying claim when ruling on a motion to reopen.     See id. at
26   915.    A “motion to reopen legitimately presents only a narrow
27   range of issues: whether further administration appears to be
28   warranted; whether a trustee should be appointed; and whether the

                                       -7-
 1   circumstances of reopening necessitate payment of another filing
 2   fee.    Extraneous issues should be excluded.”   Id. at 916-17.   See
 3   also In re Staffer, 306 F.3d at 972 (holding that whether the
 4   potential defendant has an affirmative defense is an extraneous
 5   issue in the context of a motion to reopen for purposes of filing
 6   a nondischargeability action, citing Menk).
 7          Here, the bankruptcy court denied the motion to reopen on
 8   grounds of futility because it had previously found the forgery
 9   claim was barred under the applicable statute of limitations and
10   claim preclusion.    The bankruptcy court’s ruling thus initially
11   appears to be contrary to the rule articulated in Menk and
12   Staffer.    However, when the undisputed facts in the record
13   unequivocally establish that reopening the case would be a
14   “pointless exercise,” the bankruptcy court may deny the motion to
15   reopen on that basis.    See, e.g., Beezley v. Cal. Land Title Co.
16   (In re Beezley), 994 F.2d 1433, 1437 (9th Cir. 1993).
17          Based on our review of the record, we find no abuse of
18   discretion in the bankruptcy court’s denial of the motion to
19   reopen.    Copeland’s claims based on his allegation that the
20   11/17/06 Declaration was forged were dismissed by every tribunal
21   that considered them – one state court, two federal district
22   courts, and the bankruptcy court.      The bankruptcy court dismissed
23   those claims with prejudice.    As such, it would have been
24   pointless for the bankruptcy court to grant Copeland’s motion to
25   reopen to pursue those claims yet again.
26          On appeal, Copeland fails to acknowledge that his claims
27   based on his forgery allegations against LNBYB have been
28   dismissed with prejudice and are thus forever barred.     Instead,

                                      -8-
 1   Copeland argues that the bankruptcy court invoked “a subtle form
 2   of nepotism to protect the misdeeds of Appellant’s former
 3   bankruptcy attorneys”; that the alleged forgery violated
 4   Copeland’s Sixth Amendment right to effective counsel; that LNBYB
 5   committed fraud upon the court in forging Copeland’s signature;
 6   that Copeland has been denied the right to an impartial tribunal
 7   in violation of his Fourteenth Amendment rights; and that the
 8   bankruptcy court erred in rejecting all of the evidence Copeland
 9   presented to it in support of the forgery allegations.   None of
10   these arguments acknowledges the fact that Copeland’s claims
11   against LNBYB have been dismissed with prejudice and that the
12   expiration of the appeal period for those rulings is long past.
13        In short, the undisputed facts presented here establish that
14   reopening Copeland’s bankruptcy case would have been a pointless
15   exercise; the bankruptcy court could not have afforded any relief
16   to Copeland even if it had granted the motion.   As such, the
17   bankruptcy court did not abuse its discretion in denying the
18   motion to reopen.   See In re Beezley, 994 F.2d at 1437 (holding
19   that bankruptcy court did not abuse its discretion in denying
20   motion to reopen to permit a debtor in a no-asset chapter 7 case
21   to add an omitted debt to his schedules because scheduling would
22   not affect dischargeability of the debt).
23                               CONCLUSION
24        For the reasons set forth above, we AFFIRM.
25
26
27
28

                                     -9-